DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Election/Restrictions
Claims 17-18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Groups I-III, as set forth in the Office action mailed on 1/26/2018, is hereby withdrawn and claims 17-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-2, 4, and 8-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and its dependent claims have been allowed because the closest prior art of record Wahlberg (US Patent 6,003,553) fails to show or make obvious the claimed combination of elements. 
Specifically, Wahlberg fails disclose or fairly suggest each of the projections gradually and continuously narrowing from the base of the projection to the apex of the projection.
Claim 12 has been allowed because the closest prior art of record Wahlberg (US Patent 6,003,553) fails to show or make obvious the claimed combination of elements. 
Specifically, Wahlberg fails disclose or fairly suggest each of the projections gradually and continuously narrowing from the base of the projection to the apex of the projection.
Claim 19 and its dependent claims have been allowed because the closest prior art of record Wahlberg (US Patent 6,003,553) fails to show or make obvious the claimed combination of elements. 

Claim 21 and its dependent claims have been allowed because the closest prior art of record Wahlberg (US Patent 6,003,553) fails to show or make obvious the claimed combination of elements. 
	Specifically, Wahlberg fails to disclose or fairly suggest the first extending section of each projection and the elastic valve body being configured so that when the male connector is inserted through the slit of the elastic valve body, the tip of the male connector abuts against the first extending section with a portion of the elastic valve body interposed between the first extending section of each projection and the tip of the male connector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/HONG-VAN N TRINH/Examiner, Art Unit 3783 

/BRANDY S LEE/Primary Examiner, Art Unit 3783